Exhibit 10.1

 

Manchester Securities Corp.

 

March 16, 2005
 

Mr. David Sharp

Vice President & Chief Financial Officer

Horizon Offshore, Inc.

2500 Citywest Boulevard, Suite 2200

Houston, Texas 77042

 

Re:

Commitment Letter for $25,000,000 Senior Secured Term Loan and $40,000,000
Senior
Secured Revolving Credit Facility (the "Senior Credit Facility")

 

Dear David:

In accordance with our recent discussions, set forth below is an outline of the
terms pursuant to which Manchester Securities Corp. ("Manchester") is prepared
to provide the Senior Credit Facility to Horizon Offshore, Inc. ("Horizon") for
the purpose of (i) refinancing certain existing senior secured indebtedness
including the revolving credit facility provided by CIT; (ii) providing for fees
and expenses related to this transaction; and (iii) providing for working
capital needs. Manchester has agreed to provide and received approval to provide
the Senior Credit Facility substantially on the terms and conditions set forth
in this letter and the Summary of Terms attached hereto as Exhibit A (the
"Summary of Terms"). Subject to the conditions precedent set forth in this
commitment letter and the Summary of Terms, this letter and the Summary of Terms
are intended to be binding on Manchester. Unless otherwise defined herein, all
capitalized terms have the meanings specified in the Summary of Terms.

Manchester will attempt to form a group of lenders (the "Lenders") to provide
the Senior Credit Facility composed of the holders of Horizon's existing
subordinated debt or their respective affiliates. Notwithstanding the foregoing,
Manchester will underwrite 100% of the commitment to the Senior Credit Facility.

By acceptance of this commitment letter, Horizon agrees to use commercially
reasonable efforts to actively assist Manchester in obtaining participation in
the commitment to the Senior Credit Facility of the holders of all of Horizon's
outstanding subordinated debt and in seeing that the conditions precedent set
forth in this commitment letter and the Summary of Terms are fulfilled in a
manner that is satisfactory to Manchester. Such assistance shall include,
without limitation: (a) Horizon providing and using reasonable efforts to cause
its advisors to provide Manchester, the Lenders and their counsel upon
reasonable request with all information reasonably deemed necessary by
Manchester, the Lenders and their counsel to complete the transactions
contemplated in the Summary of Terms; (b) Horizon using commercially reasonable
efforts to ensure that the transactions contemplated in the Summary of Terms
benefit materially from its existing lending and investment banking
relationships; and (c) Horizon causing its senior management to otherwise
generally assist Manchester, the Lenders and their counsel in completing the
transactions contemplated in the Summary of Terms.

Manchester's commitment hereunder is subject to Horizon's covenants herein and
the satisfaction of each of the following conditions precedent in a manner
acceptable to Manchester in its sole discretion: (a) satisfaction of each of the
terms and conditions set forth herein and in the Summary of Terms; (b) the
absence of a material breach of any representation, warranty or agreement of
Horizon set forth herein; (c) no change, occurrence or development that could
have a material adverse effect on the business, assets, liabilities (actual or
contingent), operations, prospects or condition (financial or otherwise) of
Horizon and its subsidiaries taken as a whole shall have occurred or become
known to Manchester; and (d) Manchester not becoming aware after the date hereof
of any information or other matter which is inconsistent in a material and
adverse manner, with any information or other matter disclosed to its
representatives by Horizon's representatives prior to the date hereof. If any of
the foregoing conditions precedent at any time shall fail to be satisfied,
Manchester may, in its sole discretion, suggest alternative financing amounts or
structures that ensure adequate protection for Manchester and the Lenders or
terminate this letter and any commitment or undertaking hereunder without
liability to Horizon or any other person.

Horizon hereby represents, warrants and covenants that: (a) all information
(other than projections) which has been or is hereafter made available to
Manchester or the Lenders by Horizon or any of its representatives in connection
with the transactions contemplated hereby (the "Information") is and will be
complete and correct in all material respects and does not and will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not misleading, and (b) all
financial projections, if any, that have been or are hereafter made available to
Manchester or the Lenders by Horizon or any of its representatives (the
"Projections") have been or will be prepared in good faith based upon reasonable
assumptions (it being understood that such projections are subject to
significant uncertainties and contingencies, many of which are beyond the
Horizon's control, and that no assurances can be given that the projections will
be realized). Horizon agrees to furnish Manchester with such Information and
Projections as it may reasonably request and to supplement the Information and
the Projections from time to time until the closing date of the Senior Credit
Facility so that the representations, warranties and covenants in the preceding
sentence are correct on such closing date. Horizon understands that in arranging
the Senior Credit Facility Manchester will be using and relying on the
Information and the Projections without independent verification thereof.

By acceptance of this commitment letter, Horizon agrees to reimburse Manchester
and the Lenders upon demand for all reasonable out-of-pocket costs and expenses
(including reasonable legal fees and expenses) incurred in connection with the
negotiation, preparation, execution and delivery of the Senior Credit Facility,
and all reasonable out-of-pocket costs and expenses incurred by Manchester and
the Lenders in connection with performing their due diligence in connection with
the Senior Credit Facility.

Horizon agrees to indemnify and hold harmless Manchester and its affiliates and
each director, officer, employee and agent thereof (the "Indemnified Parties")
from and against any and all losses, claims, damages, expenses or liabilities to
which any thereof may become subject, insofar as such losses, claims, damages,
expenses or liabilities (or actions, suits or proceeding, including any inquiry
or investigation or claims in respect thereof) arise out of, in any way relate
to, or result from a claim in respect of, the transactions described herein or
the financing contemplated hereby (whether or not any Indemnified Party is a
party to any action or proceeding out of which any such losses, claims, damages,
expenses or liabilities arise), and to reimburse the Indemnified Parties, upon
demand, for any reasonable expenses (legal or otherwise) incurred by any thereof
in connection with investigating, preparing to defend, defending or otherwise
participating in any such claim, action or proceeding related to any such loss,
claim, damage, expense or liability (INCLUDING ANY LOSS, CLAIM, DAMAGE, EXPENSE
OR LIABILITY ARISING OUT, IN ANY WAY RELATING TO, OR RESULTING FROM A CLAIM IN
RESPECT OF THE ORDINARY NEGLIGENCE OF ANY INDEMNIFIED PARTY), except that
Horizon shall not be obligated to indemnify, hold harmless or reimburse an
Indemnified Party for any such losses, claims, damages, expenses or liabilities
to the extent that the same are determined in a final judgment by a court of
competent jurisdiction to have resulted primarily from the gross negligence or
willful misconduct of the Indemnified Party seeking such indemnity. Horizon
acknowledges and agrees that no Indemnified Party shall have any liability for
any indirect or consequential damages in connection with its activities related
to the Senior Credit Facility.

The terms of this commitment letter between Horizon and Manchester and the
Summary of Terms are confidential and, except for Horizon's disclosure on a
confidential basis to its accountants, attorneys and other professional advisors
retained by it in connection with the Senior Credit Facility or as may be
required by law, may not be disclosed in whole or in part to any other person or
entity without Manchester's prior written consent.

The provisions of the immediately preceding three paragraphs shall remain in
full force and effect regardless of whether any definitive documentation for the
Senior Credit Facility shall be executed and notwithstanding the termination of
this commitment letter or any commitment or undertaking hereunder.

This letter shall be governed by the internal laws of the State of New York and
each of the parties hereto hereby knowingly, voluntarily and intentionally
expressly waives any rights such party may have to trial by jury with respect to
any matter contained in or arising from this letter or the actions of the
parties related thereto. Manchester and Horizon each agree to the jurisdiction
and venue of the federal and/or state courts located within the City of New
York.

By executing this letter, Horizon acknowledges that this letter, including the
Summary of Terms, are the only agreements among Horizon and Manchester with
respect to the Senior Credit Facility and set forth the entire understanding of
the parties with respect thereto. This commitment letter and the Summary of
Terms may be changed only pursuant to a writing signed by each of the parties
hereto.

This offer will expire at 11:00 a.m. Central Time on March 17, 2005 unless
Horizon executes this letter and returns it to Manchester prior to that time
(which may be by facsimile transmission), whereupon this letter (which may be
signed in one or more counterparts) shall become a binding agreement.
Thereafter, this undertaking and commitment will expire on March 31, 2005 unless
definitive documentation for the Senior Credit Facility is executed and
delivered on or prior to such date.

Very truly yours,

MANCHESTER SECURITIES CORP.
  By:
/s/ Elliot Greenberg
Name:
Title: Elliot Greenberg
Vice-President

Accepted and agreed to as of
The date first above written:

HORIZON OFFSHORE, INC.
  By:
/s/ David Sharp
Name:
Title:

David Sharp
Vice President & Chief Financial Officer

 

--------------------------------------------------------------------------------

Attachment to
Commitment Letter

SUMMARY OF TERMS

This Summary of Terms outlines certain terms of a $65 million senior secured
financing for Horizon Offshore, Inc. ("Horizon") proposed by Manchester
Securities Corp. ("Manchester"). This Summary of Terms is intended to describe
certain of the material terms, but does not include all of the terms,
conditions, covenants, representations, warranties, default clauses and other
provisions that will be contained in the definitive documentation.

Borrower:

Horizon Offshore, Inc. and certain subsidiaries (collectively, the "Borrower").

Guarantors:

To be agreed upon by Horizon and Manchester (collectively, the "Guarantors").

Lenders:

Manchester or an affiliated entity of Manchester, as well as other investors
(the "Lenders").

Recapitalization:

On the Closing Date, Horizon shall issue to the Lenders on behalf of themselves
and the holders of the Borrower's subordinated debt and preferred stock, in
exchange for presently held subordinated debt and preferred stock, preferred
stock or other form of equity acceptable to Manchester equivalent to owning
ninety-five percent (95%) of the aggregate outstanding common stock of Horizon
on a fully diluted basis (without considering any out of the money employee
options). Prior to the closing, Horizon shall not issue any additional shares of
equity without the consent of the Lenders. Lenders shall arrange satisfactory
agreement with the holders of the Borrower's subordinated debt for the exchange
of their and Lenders' presently held debt and preferred stock for the preferred
stock or other acceptable equity such that only $25,000,0000 of subordinated
debt shall remain outstanding after the Closing Date. Manchester shall have the
discretion to restructure or amend the transactions provided, however, any such
restructured or amended transaction must provide the same resulting aggregate
fully diluted common stock ownership and economics set forth above.

Requested Financing:

A $25,000,000 senior secured term loan (the "Term Loan") and a senior secured
revolving line of credit up to $40,000,000 (the "Revolver").

Use of Proceeds:

To refinance the CIT revolving credit facility of the Borrower and provide for
other general corporate purposes (including the payment of fees and expenses
associated with this transaction).

Maturity:

March 31, 2007.

Interest Rate

:

The Term Loan will bear interest at the rate per annum equal to fifteen percent
(15%). Interest shall be payable monthly in arrears at a per annum rate of ten
percent (10%) in cash and five percent (5%) in PIK notes.

The Revolver will bear interest at the rate per annum equal to ten percent
(10%). Interest shall be payable monthly in arrears at a per annum rate of eight
percent (8%) in cash and two percent (2%) in PIK notes.

If any Event of Default occurs and is continuing, interest would accrue at a
rate per annum equal to two percent (2.0%) above the rate previously applicable,
payable in cash on demand.

Amortization:

Commencing on July 1, 2005, the Term Loan would require monthly principal
payments of $500,000 with a balloon payment due at maturity.

Availability:

The Term Loan shall be a single draw term loan and shall be available to the
Borrower on the date of satisfaction or waiver (such date being the "Closing
Date") of all conditions precedent to effectiveness of the definitive
documentation.

The Revolver will be available from and after the Closing Date in an amount to
be determined monthly based upon formulas similar to those used in the Southwest
Bank domestic and Ex-Im revolver facilities, including billed retention due
within a reasonable period of time. The availability formula may be adjusted in
September 2005 to the extent availability exceeds $20 million.

Collateral: The Term Loan shall be secured by:   (a) a first priority security
interest to the extent available in all existing and future assets of the
Borrower and the Guarantors, tangible and intangible, including property, plant
and equipment, vessels (including, but not limited to, the vessels currently
securing the CIT revolving credit facility ---- the Pacific, Atlantic, Phoenix,
Lonestar and Bravos), leaseholds, trademarks, tradenames, insurance claims
(excluding the Gulf Claim), litigation claims, capital stock, cash and cash
equivalents, accounts receivable, inventories and other assets;   (b) a second
priority security interest in the collateral currently held by the CIT Term Loan
credit facility, GE and Boeing; and   (c) an assignment of liens from the
current subordinated debt holders of the liens on and proceeds from any
collection of outstanding receivables, claims and/or cash collateral from PEMEX
EPC-64 weather claim, Williams Oil Gathering LLC, and the IEC cash collateral
securing the IEC letter of credit issued by Southwest Bank.   To the extent the
Term Loan does not have a first priority security in interest in any asset, the
Term Loan shall receive highest priority security interest possible.   The
Revolver will be secured by:   (a) a security interest in all assets in which
the Term Loan has a security interest, second in priority only to the security
interests and liens benefiting the Term Loan. Prepayment:

Receipt of collateral proceeds from the IEC cash collateral securing the IEC
letter of credit issued by Southwest Bank, or the Williams Oil Gathering LLC
claim, and 50% of any collateral proceeds from the PEMEX EPC-64 weather claim
shall be applied to the Term Debt. Fifty percent of any collateral proceeds from
the PEMEX EPC-64 weather claim shall be applied to the Revolver outstandings.
After December 31, 2005, if any collateral proceeds from the PEMEX EPC-64
weather claim have been applied to the Revolver, then Borrower shall prepay the
Term Debt in the amount of such collateral proceeds.

Commitment Fee and Other Fees:

Closing fee equal to 2.0% of the Term Loan and Revolver commitments payable in
cash upon closing.

Monitoring fee of 0.50% per quarter based upon the aggregate unpaid principal
balance of the Term Loan and the Revolver commitment payable in advance in cash
on the first business day of each quarter. In the event the Closing Date is not
the first business day of a fiscal quarter, the Borrower shall pay on the
Closing Date the monitoring fee pro-rated for the remaining portion of the then
current fiscal quarter.

If the loans are prepaid prior to maturity and the Revolver commitment
terminated, the Borrower shall pay 1.0% of the aggregate Revolver commitment and
outstanding Term Loan.

$1000 per day per examiner plus reasonable out of pocket expenses and charges of
third party appraisers and professionals employed by Manchester to review, audit
and monitor the Borrower's assets.

Commitment fee of $2,500,000 after delivery by the Lenders of a commitment to
the terms outlined herein if Horizon closes alternative financing, and payable
on the date Horizon closes alternative financing.

Covenants: Such covenants as are customary and appropriate for financings of
this type (in each case in form and substance reasonably acceptable to
Manchester). In each case, and on an ongoing basis, the covenants shall be at
least as binding as any other covenant offered by the Borrower to other lenders.
Indemnity and Expenses:

The Borrower will provide standard indemnification and expense reimbursement for
the Lenders (including, without limitation, reimbursement for reasonable
out-of-pocket costs and expenses).

Governing Law and Jurisdiction

:

New York.

Conditions Precedent: 1) Execution of definitive documentation consistent with
this Summary of Terms and otherwise acceptable to the Lenders;   2) satisfactory
agreement with CIT regarding restructuring of the CIT term loan payment schedule
and waivers of default;   3) satisfactory agreement with the holders of the
Borrower's subordinated debt;   4) satisfactory agreement with the Borrower
regarding a comprehensive recapitalization;   5) any necessary amendments to the
shareholder rights plan;   6) appropriate registration rights with respect to
the currently outstanding subordinated debt;   7) obtaining all necessary
consents and perfected security interests as required and contemplated for the
transactions described herein; and   8) delivery of acceptable opinions of
counsel to the Borrower, officers' certificates and such other conditions
precedent as are customary and appropriate for financings of this type. Counsel
for Manchester:

Akin Gump Strauss Hauer & Feld LLP.